Title: From George Washington to Alexander Hamilton, 9 May 1792
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, 9 May 1792]

For carrying into execution the provisions of the Eleventh section of the Act intitled “An Act to incorporate the subscribers to the Bank of the United States,” I do hereby authorise you the said Secretary of the Treasury to subscribe by one or more subscriptions, on behalf and in the name of the United States, for such number of shares of and in the capital stock of the said Corporation as together shall amount to two Millions of Dollars, and the same to pay for out of any monies which shall have been or shall be borrowed by virtue of either of the Acts, the one intitled; “An Act making provision for the Debt of the United States,” and the other intitled, “An Act making provision for the reduction of the public Debt”: and I do further authorise you to borrow of the said Corporation for and on account of the United States an equal sum, namely, Two Millions of Dollars to be applied to the purposes for which the said monies shall have been procured, and to be reimbursable in Ten years by equal annual installments, or at any time sooner or in any greater proportions that the Government may think fit. Provided that the interest on the said sum so by you to be borrowed, shall not exceed the rate of six per centum per annum, hereby empowering you to enter into and conclude with the said Corporation such contracts and Agreements as shall be necessary for fulfilling the purposes aforesaid, and promising to ratify whatever you shall lawfully do in the premises.
In testimony whereof I have hereunto subscribed my hand at the City of Philadelphia the Ninth day of May in the year of our Lord one thousand seven hundred and ninety two.

G: Washington

